          Case 1:19-cv-00986-RDM Document 20 Filed 07/24/19 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 PUBLIC CITIZEN, et al.,

    Plaintiffs,
                                                      Civil Action No. 1:19-cv-986-RDM
    v.

 ELISABETH DEVOS, Secretary, U.S.
 Department of Education, et al.,

    Defendants.


         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS

         Plaintiffs Public Citizen and David Halperin brought this action seeking declaratory and

injunctive relief against defendants Elisabeth DeVos and the Department of Education

(collectively, the Department) for blocking Public Citizen’s website, in violation of the First

Amendment and the Administrative Procedure Act. After plaintiffs moved for a preliminary

injunction, the Department voluntarily ceased blocking Public Citizen’s website and then moved

to dismiss the case as moot. Because, as a general rule, a defendant cannot moot a live controversy

by voluntarily ceasing the conduct that is the subject of the lawsuit, the Department’s motion

should be denied.

                                         BACKGROUND

         Plaintiffs brought this action after learning that the Department’s internal and guest Wi-Fi

networks blocked users’ access to Public Citizen’s website, citizen.org. Users seeking access to

that website instead received a message that access to “URL: www.citizen.org/” is “in violation of

your Internet usage policy,” and that Public Citizen’s URL falls within “Category: Advocacy

Organization.” ECF-1 (Compl.) ¶¶ 14, 16. The complaint sought declaratory and injunctive relief



                                                  1
         Case 1:19-cv-00986-RDM Document 20 Filed 07/24/19 Page 2 of 9



on the grounds that the Department’s action blocking Public Citizen’s website violated the First

Amendment and the Administrative Procedure Act. Id. ¶¶ 25-35.

       After plaintiffs moved for a preliminary injunction, the Department filed a declaration from

its Chief Information Security Officer Steven Hernandez. See ECF 16-2 (First Hernandez Decl.).

The declaration states that the Department had “submitted a request to its vendor to grant access

to Public Citizen’s website” and that Public Citizen’s website was accessible on the Department’s

networks as of June 6, 2019. Id. ¶¶ 4, 5. It also represents that the “Department will not take any

action to block access to Public Citizen’s website through its internal and guest-WiFi networks,”

unless the site poses a threat to the Department’s networks. Id. ¶ 6.

       In a second declaration submitted with the Department’s motion to dismiss, Mr. Hernandez

set forth the Department’s explanation of why Public Citizen’s website was blocked. See ECF 19-

2 (Second Hernandez Decl.). According to Mr. Hernandez, in or about 2017, the Department began

using a company called Fortinet to meet “cyber security and web filtering service requirements,”

through a service called FortiGuard Web Filtering. Id. ¶ 5. Mr. Hernandez explains that Fortinet

uses “proprietary software” to classify web pages into six categories, including “Adult/Mature

Content.” Id. ¶¶ 7, 8 & Exh. 1. The Adult/Mature Content category contains subcategories such as

“Alternative Beliefs,” “Dating,” “Gambling,” “Nudity and Risque,” “Pornography,” “Sports

Hunting and War Games,” and “Weapons (Sales),” but also “Abortion” (covering sites with data,

legal discussion, and other information about abortion), “Sex Education” (covering sites with

educatonal materials about sex and sexuality), and, relevant here, “Advocacy Organizations.” Id.;

Exh. A to Declaration of Nandan M. Joshi (Joshi Decl.), attached hereto. According to Fortinet’s

website, the Advocacy Organizations subcategory includes “organizations that campaign or lobby




                                                 2
         Case 1:19-cv-00986-RDM Document 20 Filed 07/24/19 Page 3 of 9



for a cause by building public awareness, raising support, influencing public policy, etc.” See Exh.

A, p.1 to Joshi Decl.

       Mr. Hernandez states that the “operation of FortiGuard’s proprietary filtering system”

placed Public Citizen’s website in the Advocacy Organizations subcategory. Second Hernandez

Decl. ¶ 10. The FortiGuard system “allows the customer” to allow, block, or take other actions

with respect to categories and subcategories. Id. ¶ 9. The Department, “as a customer,” elected to

block the Adult/Mature Content category, including all of its subcategories. Id. As a result, the

Department blocked websites subcategorized under Advocacy Organization, including Public

Citizen’s website. Id. ¶¶ 9, 10.

       Fortinet provides two ways of overriding its web filtering system. Id. ¶ 13. The first method

involves changing the category to which the website is assigned. Id. The second method is called

“administrative override or allow blocked override.” Id. According to Fortinet’s website, this

second override method is “not indefinite”: the “longest that an override can be enabled is for 1

year less a minute.” Exh. B, p.4 to Joshi Decl. To stop the Department’s blocking of Public

Citizen’s website, Mr. Hernandez states that the Department requested that the Fortinet service be

configured “to override the web filtering that, by operation of the FortiGuard proprietary system,

had assigned Public Citizen to a blocked subcategory.” Second Hernandez Decl. ¶ 14. Mr.

Hernandez does not specify which override method the Department used, but he does not suggest

that the Department has chosen to stop blocking the Advocacy Organization subcategory on its

internal and Wi-Fi networks.

                                          ARGUMENT

       “Voluntary discontinuance of an alleged illegal activity does not operate to remove a case

from the ambit of judicial power.” Walling v. Helmerich & Payne, 323 U.S. 37, 43 (1944). Rather,



                                                 3
         Case 1:19-cv-00986-RDM Document 20 Filed 07/24/19 Page 4 of 9



“a defendant claiming that its voluntary compliance moots a case bears the formidable burden of

showing that it is absolutely clear the allegedly wrongful behavior could not reasonably be

expected to recur.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), 528 U.S. 167, 190

(2000). Here, plaintiffs brought this case to vindicate their First Amendment rights to speak, and

receive speech, on the Department’s networks on a par with other similarly situated voices. In

seeking to dismiss this case as moot, the Department does not concede the merits of plaintiffs’

claims. Rather, it asserts that “the assignment of Public Citizen’s website to a blocked category

occurred by operation of the vendor’s propriety system” and “has been overridden as it pertains to

the Public Citizen website.” ECF 19 (Mot. to Dismiss) 6. The Department’s technical correction

in response to plaintiffs’ lawsuit is not sufficient to satisfy its “heavy burden” of demonstrating

mootness. Friends of the Earth, 528 U.S. at 189 (internal quotation marks omitted).

       As an initial matter, the Department’s attempt to lay responsibility for blocking Public

Citizen’s website on Fortinet downplays the Department’s own actions. Even assuming the

accuracy of the representation that the Department did not direct Fortinet “to assign Public

Citizen’s website to a blocked category,” Mot. to Dismiss 7, the Department acknowledges that it

directed Fortinet to block the entire Adult/Mature Content category on the Department’s networks,

including the Advocacy Organizations subcategory. Second Hernandez Decl. ¶ 9. The Department

does not contest that it may not, consistent with the First Amendment, block websites meeting

Fortinet’s definition of Advocacy Organizations—“organizations that campaign or lobby for a

cause by building public awareness, raising support, influencing public policy, etc.” Exh. A, p.1

to Joshi Decl. And the Department makes plain that it retains the right “as a customer” to direct

Fortinet either to block or to allow access to that subcategory (or any subcategory). See Second

Hernandez Decl. ¶ 9; see also Exh. A, p.1 to Joshi Decl. Yet the Department has declined to take



                                                4
         Case 1:19-cv-00986-RDM Document 20 Filed 07/24/19 Page 5 of 9



the action—directing Fortinet not to block the Advocacy Organization subcategory—that would

resolve the problem both now and in the long term.

       In these circumstances, the Department has not provided “enough clarity fully to assess the

agency’s intentions” with regard to its future policy on blocking constitutionally protected

websites, including Public Citizen’s website. People for the Ethical Treatment of Animals v. U.S.

Dep’t of Agric., 918 F.3d 151, 158 (D.C. Cir. 2019). Mr. Hernandez represents that the Department

“will not take any action to block access to Public Citizen’s website through its internal and guest-

WiFi networks.” First Hernandez Decl. ¶ 6. But he does not describe any affirmative steps that the

Department will take to address the causes that led to the violation. Without such a showing, the

Department cannot “demonstrate that there is no reasonable expectation that the wrong will be

repeated,” Payne Enterprises, Inc. v. United States, 837 F.2d 486, 492 (D.C. Cir. 1988) (internal

quotation marks omitted), because “[m]ere assurances that the challenged conduct will not recur

… have never been enough to sustain the ‘heavy’ burden borne by defendants in invoking the

mootness doctrine,” Wills v. U.S. Parole Comm’n, 882 F. Supp. 2d 60, 71 (D.D.C. 2012). Mr.

Hernandez, moreover, does not suggest he has authority to bind the Department, making the

assurances given here particularly “weak.” See Payne Enterprises, Inc., 837 F.2d at 492 (giving

little weight to affidavit from Air Force major that did “not pretend to speak for her superiors”).

       In describing the action taken in response to this lawsuit, Mr. Hernandez states that the

Department’s “service providers configured the Fortinet service to override the web filtering that,

by operation of the FortiGuard proprietary system, had assigned Public Citizen to a blocked

category.” Second Hernandez Decl. ¶ 14. But Mr. Hernandez identifies “two different ways to

override the web filtering”—manually changing the website’s category and “administrative

override or allow blocked override”—and fails to clarify which method the Department used. Id.



                                                 5
         Case 1:19-cv-00986-RDM Document 20 Filed 07/24/19 Page 6 of 9



¶ 13. The administrative-override or allow-blocked-override method overrides the FortiGuard web

filtering for only a limited period of time of no more than 1 year. Exh. B, p.4 to Joshi Decl. If the

Department used this override method, nothing in Mr. Hernandez’s declaration provides any basis

for concluding that the Department has put in place processes and procedures to guarantee that any

administrative or allow-blocked override is renewed before it expires.

       A deeper problem, however, shows that a live case or controversy remains, regardless of

the override method used for Public Citizen’s website. Mr. Hernandez’s declaration suggests that

the Department has no mechanism to ensure that its use of web-filtering contractors complies with

the agency’s First Amendment obligation not to infringe on protected speech. The Department has

not, for example, committed to unblocking the Advocacy Organization subcategory, even though

the Department has no plausible constitutional basis for excluding “organizations that campaign

or lobby for a cause by building public awareness, raising support, influencing public policy, etc.”

from the agency’s networks. Exh. A, p.1 to Joshi Decl. Nor has the Department explained how it

intends to avoid this constitutional problem as technologies or vendors change. The “total lack of

any indication that the agency has taken steps” to prevent Public Citizen’s website from being

caught up again in whatever web filter service the Department uses, In re Ctr. For Auto Safety,

793 F.2d 1346, 1353 n.43 (D.C. Cir. 1986), represents a significant risk that dismissal of this

lawsuit would leave the Department “free to return to [its] old ways,” id. at 1352 (internal quotation

marks omitted).

       That risk is “heighten[ed]” by the Department’s “refusal to admit the illegality of its past

conduct.” Id. at 1353. If the Department, without acknowledging its error, could “moot a

challenge” to its website-blocking actions simply by creating an override for the party bringing the

lawsuit, it “could forever avoid judicial review” of the continuing unlawful action. Reeve Aleutian



                                                  6
         Case 1:19-cv-00986-RDM Document 20 Filed 07/24/19 Page 7 of 9



Airways, Inc. v. United States, 889 F.2d 1139, 1142 (D.C. Cir. 1989) (internal quotation marks

omitted). So long as the Department fails to acknowledge the significant First Amendment

implications of a government agency blocking the websites of “Advocacy Organizations” such as

Public Citizen, “the likelihood of recurrence of challenged activity is more substantial.” Armster

v. U.S. Dist. Court, 806 F.2d 1347, 1359 (9th Cir. 1986).

       Thus, in Knight First Amendment Institute at Columbia University v. Trump, No. 18-1691-

CV, 2019 WL 2932440 (2d Cir. July 9, 2019), the Second Circuit held that the President’s

“[v]oluntary discontinuance of an alleged illegal activity”—blocking critics on his Twitter feed—

did not moot a declaratory-judgment action challenging the original blocking under the First

Amendment. Id. at *4 n.3 (quoting Walling, 323 US. at 43). Likewise here, given the Department’s

failure to acknowledge its First Amendment violation, as well as that the override may last one

year or less, a declaratory judgment in plaintiffs’ favor is needed to “ensure” that the Department

does not “continue to fail to meet” its constitutional responsibilities. Forest Guardians v. Johanns,

450 F.3d 455, 462 (9th Cir. 2006); see Del Monte Fresh Produce Co. v. United States, 570 F.3d

316, 321 (D.C. Cir. 2009) (stating that “even though the specific action that the plaintiff challenges

has ceased, a claim for declaratory relief will not be moot even if the plaintiff … merely attacks

an isolated agency action, so long as the specific claim … falls within the voluntary cessation

doctrine”) (internal quotation marks, brackets, and punctuation omitted).

       A declaratory judgment is particularly critical here because the Department’s management

of its internal and guest Wi-Fi networks will occur behind the scenes and outside of public view.

For this reason, this case is unlike those on which the Department relies, where the courts could

take comfort in government policymakers’ formal or, at least, public rejection of the policy that

had led to underlying litigation. See Chichakli v. Trump, 714 Fed. Appx 1, 2 (D.C. Cir. 2017)



                                                  7
           Case 1:19-cv-00986-RDM Document 20 Filed 07/24/19 Page 8 of 9



(holding case moot in light of the elimination of regulations and removal of plaintiff from sanctions

list); National Black Police Ass’n v. Dist. of Col., 108 F.3d 346, 348 (D.C. Cir. 1997) (holding

action moot in light of the “passage of … new legislation”); Citizens for Responsibility & Ethics

in Washington v. SEC, 858 F. Supp. 2d 51, 56, 62 (D.D.C. 2012) (holding action moot in light of

a letter sent to Congress by a high-ranking agency official). Nor is this a case where recurrence of

the challenged conduct “requires [the court] to imagine a sequence of coincidences too long to

credit.” People for the Ethical Treatment of Animals v. Gittens, 396 F.3d 416, 424 (D.C. Cir. 2005).

Although the Department implemented a (potentially temporary) override, the Department

apparently has no plans to ensure that Public Citizen is not blocked again, for example by

requesting that Fortinet allow access to the Advocacy Organization subcategory. “[A] case

‘becomes moot only when it is impossible for a court to grant any effectual relief whatever to the

prevailing party.’” Chafin v. Chafin, 568 U.S. 165, 172 (2013) (quoting Knox v. Service Employees

Intern. Union, 567 U.S. 298, 307 (2012)). Here, however, absent a declaratory judgment by this

Court, plaintiffs remain at a heightened risk that the Department will again block access to Public

Citizen’s website.

                                             CONCLUSION

       For the foregoing reasons, the Court should deny defendants’ motion to dismiss this case

as moot.




                                                 8
         Case 1:19-cv-00986-RDM Document 20 Filed 07/24/19 Page 9 of 9




July 24, 2019                              Respectfully submitted,

                                           /s/ Nandan M. Joshi
                                           Nandan M. Joshi (DC Bar No. 456750)
                                           Allison M. Zieve (DC Bar No. 424786)
                                           Scott L. Nelson (DC Bar No. 413548)
                                           Public Citizen Litigation Group
                                           1600 20th Street NW
                                           Washington, DC 20009
                                           (202) 588-1000

                                           Counsel for Plaintiffs




                                       9
         Case 1:19-cv-00986-RDM Document 20-1 Filed 07/24/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 PUBLIC CITIZEN, et al.,

    Plaintiffs,
                                                  Civil Action No. 1:19-cv-986-RDM
    v.

 ELISABETH DEVOS, Secretary, U.S.
 Department of Education, et al.,

    Defendants.


                                    [PROPOSED] ORDER

         Upon consideration of Defendants’ motion to dismiss this case as moot, the opposition

thereto, and the record in this case, it is hereby ordered that the motion is DENIED.

         SO ORDERED.




Dated ________, 2019                               By ______________________________
                                                   RANDOLPH D. MOSS
                                                   United States District Judge
         Case 1:19-cv-00986-RDM Document 20-2 Filed 07/24/19 Page 1 of 32



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 PUBLIC CITIZEN, et al.,

    Plaintiffs,
                                                         Civil Action No. 1:19-cv-986-RDM
    v.

 ELISABETH DEVOS, Secretary, U.S.
 Department of Education, et al.,

    Defendants.


                            DECLARATION OF NANDAN M. JOSHI

I, Nandan M. Joshi, declare as follows:

         1.       I am an attorney at Public Citizen Litigation Group and represent plaintiffs in the

above-captioned case. This declaration is being made in support of plaintiffs’ opposition to

defendants’ motion to dismiss (ECF 19).

         2.       On July 22, 2019, I visited the following web address: https://fortiguard.com

/webfilter/categories. Attached as Exhibit A is a true and accurate copy of the contents of that web

address as of that date, except to the extent any content was lost or altered during the process of

printing that website to PDF format.

         3.       On    July    22,    2019,     I       visited   the   following   web    address:

https://help.fortinet.com/fos50hlp/54/Content/FortiOS/fortigate-security-profiles-54/Web_Filter/

Overriding%20FortiGuard%20website%20categorization.htm. Attached as Exhibit B is a true and

accurate copy of the contents of that web address as of that date, except to the extent any content

was lost or altered during the process of printing that website to PDF format.




                                                     1
       Case 1:19-cv-00986-RDM Document 20-2 Filed 07/24/19 Page 2 of 32



       Executed on July 24, 2019.

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.

                                                     /s/ Nandan M. Joshi
                                                     Nandan M. Joshi




                                                 2
Case 1:19-cv-00986-RDM Document 20-2 Filed 07/24/19 Page 3 of 32




                          EXHIBIT A
7/22/2019                                                                             Web Filter 20-2
                                                            Case 1:19-cv-00986-RDM Document      Categories | FortiGuard
                                                                                                          Filed    07/24/19 Page 4 of 32




  ► Home (/) / Web Filter (/web lter) / Categories



                         At a glance:

                                                               Web Filter Categories
   Submit a site for categorization (/faq/wfratingsubmit)


                                                               FortiGuard URL Database Categories are based upon the Web content viewing suitability of three major groups of customers: enterprises, schools, and home/families. They also take
                                                               into account customer requirements for Internet management. The categories are de ned to be easily manageable and patterned to industry standards.

                                                               Each category contains websites or web pages that have been assigned based on their dominant Web content. A website or webpage is categorized into a speci c category that is likely
                                                               to be blocked according to its content. When a website contains elements in different categories, web pages on the site are separately categorized.

                                                               Descriptions of the categories are designed to assist the reader with category comprehension only; they are not meant to depict any form of symbolic representation of the individuals
                                                               who own or surf these sites.



                                                               Adult / Mature Content
                                                                Category        Description            Tests

                                                                Abortion        Websites pertaining     Web Filter (http://wfurltest.fortiguard.com/wftest/7.html)    Full SSL Inspection (https://fortiguard.com/wftest/7.html)    SSL Certi cate Inspection (https://wftest7.fortiguard.com/wftest/7.html)

                                                                                to abortion data,
                                                                                information, legal
                                                                                issues, and
                                                                                organizations.

                                                                Advocacy      This category caters      Web Filter (http://wfurltest.fortiguard.com/wftest/9.html)    Full SSL Inspection (https://fortiguard.com/wftest/9.html)    SSL Certi cate Inspection (https://wftest9.fortiguard.com/wftest/9.html)

                                                                Organizations to organizations
                                                                              that campaign or
                                                                              lobby for a cause by
                                                                              building public
                                                                              awareness, raising
                                                                              support, in uencing
                                                                              public policy, etc.

                                                                Alcohol         Websites which          Web Filter (http://wfurltest.fortiguard.com/wftest/64.html)   Full SSL Inspection (https://fortiguard.com/wftest/64.html)   SSL Certi cate Inspection (https://wftest64.fortiguard.com/wftest/64.html)

                                                                                legally promote or
                                                                                sell alcohol
                                                                                products and
                                                                                accessories.




https://fortiguard.com/webfilter/categories                                                                                                                                                                                                                                                                      1/20
7/22/2019                                                               Web Filter 20-2
                                              Case 1:19-cv-00986-RDM Document      Categories | FortiGuard
                                                                                            Filed    07/24/19 Page 5 of 32
                                                 Category       Description              Tests

                                                 Alternative    Websites that             Web Filter (http://wfurltest.fortiguard.com/wftest/2.html)    Full SSL Inspection (https://fortiguard.com/wftest/2.html)    SSL Certi cate Inspection (https://wftest2.fortiguard.com/wftest/2.html)

                                                 Beliefs        provide information
                                                                about or promote
                                                                religions not
                                                                speci ed in
                                                                Traditional
                                                                Religions or other
                                                                unconventional,
                                                                cultic, or folkloric
                                                                beliefs and
                                                                practices. Sites that
                                                                promote or offer
                                                                methods, means of
                                                                instruction, or other
                                                                resources to affect
                                                                or in uence real
                                                                events through the
                                                                use of spells, curses,
                                                                magic powers,
                                                                satanic or
                                                                supernatural beings.

                                                 Dating         Websites that allow       Web Filter (http://wfurltest.fortiguard.com/wftest/15.html)   Full SSL Inspection (https://fortiguard.com/wftest/15.html)   SSL Certi cate Inspection (https://wftest15.fortiguard.com/wftest/15.html)

                                                                individuals to make
                                                                contact and
                                                                communicate with
                                                                each other over the
                                                                Internet, usually
                                                                with the objective of
                                                                developing a
                                                                personal, romantic,
                                                                or sexual
                                                                relationship.

                                                 Gambling       Sites that cater to       Web Filter (http://wfurltest.fortiguard.com/wftest/11.html)   Full SSL Inspection (https://fortiguard.com/wftest/11.html)   SSL Certi cate Inspection (https://wftest11.fortiguard.com/wftest/11.html)

                                                                gambling activities
                                                                such as betting,
                                                                lotteries, casinos,
                                                                including gaming
                                                                information,
                                                                instruction, and
                                                                statistics.

                                                 Lingerie and   Websites that             Web Filter (http://wfurltest.fortiguard.com/wftest/66.html)   Full SSL Inspection (https://fortiguard.com/wftest/66.html)   SSL Certi cate Inspection (https://wftest66.fortiguard.com/wftest/66.html)

                                                 Swimsuit       utilizes images of
                                                                semi-nude models
                                                                in lingerie,
                                                                undergarments and
                                                                swimwear for the
                                                                purpose of selling or
                                                                promoting such
                                                                items.




https://fortiguard.com/webfilter/categories                                                                                                                                                                                                                                                        2/20
7/22/2019                                                               Web Filter 20-2
                                              Case 1:19-cv-00986-RDM Document      Categories | FortiGuard
                                                                                            Filed    07/24/19 Page 6 of 32
                                                 Category      Description              Tests

                                                 Marijuana     Sites that provide        Web Filter (http://wfurltest.fortiguard.com/wftest/57.html)   Full SSL Inspection (https://fortiguard.com/wftest/57.html)   SSL Certi cate Inspection (https://wftest57.fortiguard.com/wftest/57.html)

                                                               information about
                                                               or promote the
                                                               cultivation,
                                                               preparation, or use
                                                               of marijuana.

                                                 Nudity and    Mature content            Web Filter (http://wfurltest.fortiguard.com/wftest/13.html)   Full SSL Inspection (https://fortiguard.com/wftest/13.html)   SSL Certi cate Inspection (https://wftest13.fortiguard.com/wftest/13.html)

                                                 Risque        websites (18+ years
                                                               and over) that
                                                               depict the human
                                                               body in full or
                                                               partial nudity
                                                               without the intent
                                                               to sexually arouse.

                                                 Other Adult   Mature content            Web Filter (http://wfurltest.fortiguard.com/wftest/8.html)    Full SSL Inspection (https://fortiguard.com/wftest/8.html)    SSL Certi cate Inspection (https://wftest8.fortiguard.com/wftest/8.html)

                                                 Materials     websites (18+ years
                                                               and over) that
                                                               feature or promote
                                                               sexuality, strip
                                                               clubs, sex shops, etc.
                                                               excluding sex
                                                               education, without
                                                               the intent to
                                                               sexually arouse.

                                                 Pornography   Mature content            Web Filter (http://wfurltest.fortiguard.com/wftest/14.html)   Full SSL Inspection (https://fortiguard.com/wftest/14.html)   SSL Certi cate Inspection (https://wftest14.fortiguard.com/wftest/14.html)

                                                               websites (18+ years
                                                               and over) which
                                                               present or display
                                                               sexual acts with the
                                                               intent to sexually
                                                               arouse and excite.

                                                 Sex Education Educational               Web Filter (http://wfurltest.fortiguard.com/wftest/63.html)   Full SSL Inspection (https://fortiguard.com/wftest/63.html)   SSL Certi cate Inspection (https://wftest63.fortiguard.com/wftest/63.html)

                                                               websites that
                                                               provide information
                                                               or discuss sex and
                                                               sexuality, without
                                                               utilizing
                                                               pornographic
                                                               materials.

                                                 Sports        Web pages that            Web Filter (http://wfurltest.fortiguard.com/wftest/67.html)   Full SSL Inspection (https://fortiguard.com/wftest/67.html)   SSL Certi cate Inspection (https://wftest67.fortiguard.com/wftest/67.html)

                                                 Hunting and   feature sport
                                                 War Games     hunting, war games,
                                                               paintball facilities,
                                                               etc. Includes all
                                                               related clubs,
                                                               organizations and
                                                               groups.

                                                 Tobacco       Websites which            Web Filter (http://wfurltest.fortiguard.com/wftest/65.html)   Full SSL Inspection (https://fortiguard.com/wftest/65.html)   SSL Certi cate Inspection (https://wftest65.fortiguard.com/wftest/65.html)

                                                               legally promote or
                                                               sell tobacco
                                                               products and
                                                               accessories.


https://fortiguard.com/webfilter/categories                                                                                                                                                                                                                                                       3/20
7/22/2019                                                               Web Filter 20-2
                                              Case 1:19-cv-00986-RDM Document      Categories | FortiGuard
                                                                                            Filed    07/24/19 Page 7 of 32
                                                 Category       Description               Tests

                                                 Weapons        Websites that              Web Filter (http://wfurltest.fortiguard.com/wftest/16.html)     Full SSL Inspection (https://fortiguard.com/wftest/16.html)     SSL Certi cate Inspection (https://wftest16.fortiguard.com/wftest/16.html)

                                                 (Sales)        feature the legal
                                                                promotion or sale of
                                                                weapons such as
                                                                hand guns, knives,
                                                                ri es, explosives,
                                                                etc.


                                                 Bandwidth Consuming
                                                 Category    Description                   Tests

                                                 File        Websites that permit            Web Filter (http://wfurltest.fortiguard.com/wftest/24.html)     Full SSL Inspection (https://fortiguard.com/wftest/24.html)     SSL Certi cate Inspection (https://wftest24.fortiguard.com/wftest/24.html)

                                                 Sharing     users to utilize Internet
                                                 and         servers to store personal
                                                 Storage      les or for sharing, such
                                                             as with photos.

                                                 Freeware    Sites whose primary             Web Filter (http://wfurltest.fortiguard.com/wftest/19.html)     Full SSL Inspection (https://fortiguard.com/wftest/19.html)     SSL Certi cate Inspection (https://wftest19.fortiguard.com/wftest/19.html)

                                                 and         function is to provide
                                                 Software    freeware and software
                                                 Downloads   downloads. Cell phone
                                                             ringtones/images/games,
                                                             computer software
                                                             updates for free
                                                             downloads are all
                                                             included in this category.

                                                 Internet    Websites that broadcast         Web Filter (http://wfurltest.fortiguard.com/wftest/75.html)     Full SSL Inspection (https://fortiguard.com/wftest/75.html)     SSL Certi cate Inspection (https://wftest75.fortiguard.com/wftest/75.html)

                                                 Radio and   radio or TV
                                                 TV          communications over
                                                             the Internet.

                                                 Internet    Websites that enable            Web Filter (http://wfurltest.fortiguard.com/wftest/76.html)     Full SSL Inspection (https://fortiguard.com/wftest/76.html)     SSL Certi cate Inspection (https://wftest76.fortiguard.com/wftest/76.html)

                                                 Telephony   telephone
                                                             communications over
                                                             the Internet.

                                                 Peer-to-    Websites that allow             Web Filter (http://wfurltest.fortiguard.com/wftest/72.html)     Full SSL Inspection (https://fortiguard.com/wftest/72.html)     SSL Certi cate Inspection (https://wftest72.fortiguard.com/wftest/72.html)

                                                 peer File   users to share les and
                                                 Sharing     data storage between
                                                             each other.

                                                 Streaming   Websites that allow the         Web Filter (http://wfurltest.fortiguard.com/wftest/25.html)     Full SSL Inspection (https://fortiguard.com/wftest/25.html)     SSL Certi cate Inspection (https://wftest25.fortiguard.com/wftest/25.html)

                                                 Media and   downloading of MP3 or
                                                 Download    other multimedia les.


                                                 General Interest - Business
                                                 Category       Description               Tests

                                                 Armed Forces   Websites related to        Web Filter (http://wfurltest.fortiguard.com/wftest/53.html)     Full SSL Inspection (https://fortiguard.com/wftest/53.html)     SSL Certi cate Inspection (https://wftest53.fortiguard.com/wftest/53.html)

                                                                organized military
                                                                and armed forces,
                                                                excluding civil and
                                                                extreme military
                                                                organizations.




https://fortiguard.com/webfilter/categories                                                                                                                                                                                                                                                             4/20
7/22/2019                                                               Web Filter 20-2
                                              Case 1:19-cv-00986-RDM Document      Categories | FortiGuard
                                                                                            Filed    07/24/19 Page 8 of 32
                                                 Category       Description              Tests

                                                 Business       Sites sponsored by        Web Filter (http://wfurltest.fortiguard.com/wftest/49.html)   Full SSL Inspection (https://fortiguard.com/wftest/49.html)   SSL Certi cate Inspection (https://wftest49.fortiguard.com/wftest/49.html)

                                                                or devoted to
                                                                business rms,
                                                                business
                                                                associations,
                                                                industry groups, or
                                                                business in general.
                                                                Information
                                                                Technology
                                                                companies are
                                                                excluded in this
                                                                category and fall in
                                                                Information
                                                                Technology.

                                                 Charitable    Sites for                  Web Filter (http://wfurltest.fortiguard.com/wftest/92.html)   Full SSL Inspection (https://fortiguard.com/wftest/92.html)   SSL Certi cate Inspection (https://wftest92.fortiguard.com/wftest/92.html)

                                                 Organizations organizations that
                                                               are set up with a
                                                               mission that serves
                                                               a public purpose,
                                                               and are
                                                               philanthropic in
                                                               nature. This
                                                               category excludes
                                                               advocacy or political
                                                               organizations.

                                                 Finance and    Financial Data and        Web Filter (http://wfurltest.fortiguard.com/wftest/31.html)   Full SSL Inspection (https://fortiguard.com/wftest/31.html)   SSL Certi cate Inspection (https://wftest31.fortiguard.com/wftest/31.html)

                                                 Banking        Services -- Sites that
                                                                offer news and
                                                                quotations on
                                                                stocks, bonds, and
                                                                other investment
                                                                vehicles, investment
                                                                advice, but not
                                                                online trading.
                                                                Includes banks,
                                                                credit unions, credit
                                                                cards, and
                                                                insurance.
                                                                Mortgage/insurance
                                                                brokers apply here
                                                                as opposed to
                                                                Brokerage and
                                                                Trading.




https://fortiguard.com/webfilter/categories                                                                                                                                                                                                                                                        5/20
7/22/2019                                                               Web Filter 20-2
                                              Case 1:19-cv-00986-RDM Document      Categories | FortiGuard
                                                                                            Filed    07/24/19 Page 9 of 32
                                                 Category       Description            Tests

                                                 General       Sites that cater to      Web Filter (http://wfurltest.fortiguard.com/wftest/43.html)   Full SSL Inspection (https://fortiguard.com/wftest/43.html)   SSL Certi cate Inspection (https://wftest43.fortiguard.com/wftest/43.html)

                                                 Organizations groups, clubs or
                                                               organisations of
                                                               individuals with
                                                               similar interests,
                                                               either professional,
                                                               social, humanitarian
                                                               or recreational in
                                                               nature. Social and
                                                               Af liation
                                                               Organizations: Sites
                                                               sponsored by or
                                                               that support or offer
                                                               information about
                                                               organizations
                                                               devoted chie y to
                                                               socializing or
                                                               common interests
                                                               other than
                                                               philanthropy or
                                                               professional
                                                               advancement.Not to
                                                               be be confused with
                                                               Advocacy Groups
                                                               and Political
                                                               Groups.

                                                 Government    Government: Sites        Web Filter (http://wfurltest.fortiguard.com/wftest/51.html)   Full SSL Inspection (https://fortiguard.com/wftest/51.html)   SSL Certi cate Inspection (https://wftest51.fortiguard.com/wftest/51.html)

                                                 and Legal     sponsored by
                                                 Organizations branches, bureaus,
                                                               or agencies of any
                                                               level of government,
                                                               except for the
                                                               armed forces,
                                                               including courts,
                                                               police institutions,
                                                               city-level
                                                               government
                                                               institutions. Legal
                                                               Organizations: Sites
                                                               that discuss or
                                                               explain laws of
                                                               various government
                                                               entities.

                                                 Information    Information             Web Filter (http://wfurltest.fortiguard.com/wftest/52.html)   Full SSL Inspection (https://fortiguard.com/wftest/52.html)   SSL Certi cate Inspection (https://wftest52.fortiguard.com/wftest/52.html)

                                                 Technology     Technology
                                                                peripherals and
                                                                services, cell phone
                                                                services, cable
                                                                TV/Internet
                                                                suppliers.




https://fortiguard.com/webfilter/categories                                                                                                                                                                                                                                                      6/20
7/22/2019                                                               Web Filter20-2
                                              Case 1:19-cv-00986-RDM Document      Categories | FortiGuard
                                                                                           Filed    07/24/19 Page 10 of 32
                                                  Category      Description             Tests

                                                  Information   Sites that provide       Web Filter (http://wfurltest.fortiguard.com/wftest/50.html)   Full SSL Inspection (https://fortiguard.com/wftest/50.html)   SSL Certi cate Inspection (https://wftest50.fortiguard.com/wftest/50.html)

                                                  and           information about
                                                  Computer      or free
                                                  Security      downloadable tools
                                                                for computer
                                                                security, but not
                                                                ordinary Freeware
                                                                and Software
                                                                downloading.

                                                  Online        Sites that enable        Web Filter (http://wfurltest.fortiguard.com/wftest/95.html)   Full SSL Inspection (https://fortiguard.com/wftest/95.html)   SSL Certi cate Inspection (https://wftest95.fortiguard.com/wftest/95.html)

                                                  Meeting       hosting of meetings,
                                                                screen sharing and
                                                                collaboration of
                                                                documents across
                                                                the Internet.

                                                  Remote        Sites that facilitate    Web Filter (http://wfurltest.fortiguard.com/wftest/93.html)   Full SSL Inspection (https://fortiguard.com/wftest/93.html)   SSL Certi cate Inspection (https://wftest93.fortiguard.com/wftest/93.html)

                                                  Access        authorized access
                                                                and use of
                                                                computers or
                                                                private networks
                                                                remotely across the
                                                                Internet.

                                                  Search        Sites that support       Web Filter (http://wfurltest.fortiguard.com/wftest/41.html)   Full SSL Inspection (https://fortiguard.com/wftest/41.html)   SSL Certi cate Inspection (https://wftest41.fortiguard.com/wftest/41.html)

                                                  Engines and   searching the Web,
                                                  Portals       news groups, or
                                                                indices/directories.
                                                                Sites of search
                                                                engines that provide
                                                                info exclusively for
                                                                shopping or
                                                                comparing prices,
                                                                however, fall in
                                                                Shopping and
                                                                Auction.

                                                  Secure        Sites that institute     Web Filter (http://wfurltest.fortiguard.com/wftest/81.html)   Full SSL Inspection (https://fortiguard.com/wftest/81.html)   SSL Certi cate Inspection (https://wftest81.fortiguard.com/wftest/81.html)

                                                  Websites      security measures
                                                                such as
                                                                authentication,
                                                                passwords,
                                                                registration, etc.

                                                  Web           Sites that are used      Web Filter (http://wfurltest.fortiguard.com/wftest/94.html)   Full SSL Inspection (https://fortiguard.com/wftest/94.html)   SSL Certi cate Inspection (https://wftest94.fortiguard.com/wftest/94.html)

                                                  Analytics     to collect and assess
                                                                web traf c data.

                                                  Web Hosting   Sites of                 Web Filter (http://wfurltest.fortiguard.com/wftest/56.html)   Full SSL Inspection (https://fortiguard.com/wftest/56.html)   SSL Certi cate Inspection (https://wftest56.fortiguard.com/wftest/56.html)

                                                                organizations that
                                                                provide hosting
                                                                services, or top-
                                                                level domain pages
                                                                of Web
                                                                communities.




https://fortiguard.com/webfilter/categories                                                                                                                                                                                                                                                       7/20
7/22/2019                                                               Web Filter20-2
                                              Case 1:19-cv-00986-RDM Document      Categories | FortiGuard
                                                                                           Filed    07/24/19 Page 11 of 32
                                                  Category       Description              Tests

                                                  Web-based      Sites that mimic          Web Filter (http://wfurltest.fortiguard.com/wftest/84.html)   Full SSL Inspection (https://fortiguard.com/wftest/84.html)   SSL Certi cate Inspection (https://wftest84.fortiguard.com/wftest/84.html)

                                                  Applications   desktop
                                                                 applications such as
                                                                 word processing,
                                                                 spreadsheets, and
                                                                 slide-show
                                                                 presentations.


                                                 General Interest - Personal
                                                  Category       Description              Tests

                                                  Advertising    Sites that provide        Web Filter (http://wfurltest.fortiguard.com/wftest/17.html)   Full SSL Inspection (https://fortiguard.com/wftest/17.html)   SSL Certi cate Inspection (https://wftest17.fortiguard.com/wftest/17.html)

                                                                 advertising
                                                                 graphics or other
                                                                 ad content les,
                                                                 including ad servers
                                                                 (domain name
                                                                 often with 'ad.', such
                                                                 as ad.yahoo.com). If
                                                                 a site is mainly for
                                                                 online transactions,
                                                                 it is rated as
                                                                 Shopping and
                                                                 Auctions. Includes
                                                                 pay-to-surf and
                                                                 af liated
                                                                 advertising
                                                                 programs.

                                                  Arts and       Websites that cater       Web Filter (http://wfurltest.fortiguard.com/wftest/29.html)   Full SSL Inspection (https://fortiguard.com/wftest/29.html)   SSL Certi cate Inspection (https://wftest29.fortiguard.com/wftest/29.html)

                                                  Culture        to ne arts, cultural
                                                                 behaviors and
                                                                 backgrounds
                                                                 including
                                                                 conventions,
                                                                 artwork and
                                                                 paintings, music,
                                                                 languages, customs,
                                                                 etc. Also includes
                                                                 institutions such as
                                                                 museums, libraries
                                                                 and historic sites.
                                                                 Sites that promote
                                                                 historical, cultural
                                                                 heritage of certain
                                                                 area, but not
                                                                 purposely
                                                                 promoting travel.




https://fortiguard.com/webfilter/categories                                                                                                                                                                                                                                                         8/20
7/22/2019                                                               Web Filter20-2
                                              Case 1:19-cv-00986-RDM Document      Categories | FortiGuard
                                                                                           Filed    07/24/19 Page 12 of 32
                                                  Category       Description            Tests

                                                  Auction        Websites that           Web Filter (http://wfurltest.fortiguard.com/wftest/89.html)   Full SSL Inspection (https://fortiguard.com/wftest/89.html)   SSL Certi cate Inspection (https://wftest89.fortiguard.com/wftest/89.html)

                                                                 feature on-line
                                                                 promotion or sale
                                                                 of general goods
                                                                 and services such
                                                                 as electronics,
                                                                   owers, jewelry,
                                                                 music, etc,
                                                                 excluding real
                                                                 estate. Also
                                                                 includes on-line
                                                                 auction services
                                                                 such as eBay,
                                                                 Amazon, Priceline.

                                                  Brokerage and Sites that support       Web Filter (http://wfurltest.fortiguard.com/wftest/18.html)   Full SSL Inspection (https://fortiguard.com/wftest/18.html)   SSL Certi cate Inspection (https://wftest18.fortiguard.com/wftest/18.html)

                                                  Trading       active trading of
                                                                securities and
                                                                management of
                                                                investments. Real
                                                                estate broker does
                                                                not apply here, and
                                                                falls within
                                                                Shopping and
                                                                Auction. Sites that
                                                                provide supplier
                                                                and buyer info/ads
                                                                do not apply here
                                                                either since they do
                                                                not provide trading
                                                                activities.

                                                  Child          Websites                Web Filter (http://wfurltest.fortiguard.com/wftest/77.html)   Full SSL Inspection (https://fortiguard.com/wftest/77.html)   SSL Certi cate Inspection (https://wftest77.fortiguard.com/wftest/77.html)

                                                  Education      developed for
                                                                 children age 12 and
                                                                 under. Includes
                                                                 educational games,
                                                                 tools, organizations
                                                                 and schools. Note
                                                                 that children's
                                                                 hospitals are rated
                                                                 as Health.

                                                  Content        Websites that host      Web Filter (http://wfurltest.fortiguard.com/wftest/82.html)   Full SSL Inspection (https://fortiguard.com/wftest/82.html)   SSL Certi cate Inspection (https://wftest82.fortiguard.com/wftest/82.html)

                                                  Servers        servers that
                                                                 distribute content
                                                                 for subscribing
                                                                 websites. Includes
                                                                 image and Web
                                                                 servers.

                                                  Digital        Sites for               Web Filter (http://wfurltest.fortiguard.com/wftest/71.html)   Full SSL Inspection (https://fortiguard.com/wftest/71.html)   SSL Certi cate Inspection (https://wftest71.fortiguard.com/wftest/71.html)

                                                  Postcards      sending/viewing
                                                                 digital post cards.




https://fortiguard.com/webfilter/categories                                                                                                                                                                                                                                                       9/20
7/22/2019                                                               Web Filter20-2
                                              Case 1:19-cv-00986-RDM Document      Categories | FortiGuard
                                                                                           Filed    07/24/19 Page 13 of 32
                                                  Category    Description             Tests

                                                  Domain      Sites that simply        Web Filter (http://wfurltest.fortiguard.com/wftest/85.html)   Full SSL Inspection (https://fortiguard.com/wftest/85.html)   SSL Certi cate Inspection (https://wftest85.fortiguard.com/wftest/85.html)

                                                  Parking     are place holders of
                                                              domains without
                                                              meaningful
                                                              content.

                                                  Dynamic     URLs that are            Web Filter (http://wfurltest.fortiguard.com/wftest/54.html)   Full SSL Inspection (https://fortiguard.com/wftest/54.html)   SSL Certi cate Inspection (https://wftest54.fortiguard.com/wftest/54.html)

                                                  Content     generated
                                                              dynamically by a
                                                              Web server.

                                                  Education   Educational              Web Filter (http://wfurltest.fortiguard.com/wftest/30.html)   Full SSL Inspection (https://fortiguard.com/wftest/30.html)   SSL Certi cate Inspection (https://wftest30.fortiguard.com/wftest/30.html)

                                                              Institutions: Sites
                                                              sponsored by
                                                              schools, other
                                                              educational
                                                              facilities and non-
                                                              academic research
                                                              institutions, and
                                                              sites that relate to
                                                              educational events
                                                              and activities.
                                                              Educational
                                                              Materials: Sites
                                                              that provide
                                                              information about,
                                                              sell, or provide
                                                              curriculum
                                                              materials. Sites that
                                                              direct instruction,
                                                              as well as academic
                                                              journals and similar
                                                              publications where
                                                              scholars and
                                                              professors submit
                                                              academic/research
                                                              articles.




https://fortiguard.com/webfilter/categories                                                                                                                                                                                                                                                     10/20
7/22/2019                                                               Web Filter20-2
                                              Case 1:19-cv-00986-RDM Document      Categories | FortiGuard
                                                                                           Filed    07/24/19 Page 14 of 32
                                                  Category        Description            Tests

                                                  Entertainment Sites that provide        Web Filter (http://wfurltest.fortiguard.com/wftest/28.html)   Full SSL Inspection (https://fortiguard.com/wftest/28.html)   SSL Certi cate Inspection (https://wftest28.fortiguard.com/wftest/28.html)

                                                                information about
                                                                or promote motion
                                                                pictures, non-news
                                                                radio and
                                                                television, music
                                                                and programming
                                                                guides, books,
                                                                humor, comics,
                                                                movie theatres,
                                                                galleries, artists or
                                                                review on
                                                                entertainment, and
                                                                magazines. Includes
                                                                book sites that
                                                                have personal
                                                                  avor or extra-
                                                                material by authors
                                                                to promote the
                                                                books.

                                                  Folklore        UFOs, fortune           Web Filter (http://wfurltest.fortiguard.com/wftest/58.html)   Full SSL Inspection (https://fortiguard.com/wftest/58.html)   SSL Certi cate Inspection (https://wftest58.fortiguard.com/wftest/58.html)

                                                                  telling, horoscopes,
                                                                  fen shui, palm
                                                                  reading, tarot
                                                                  reading, and ghost
                                                                  stories.

                                                  Games           Sites that provide      Web Filter (http://wfurltest.fortiguard.com/wftest/20.html)   Full SSL Inspection (https://fortiguard.com/wftest/20.html)   SSL Certi cate Inspection (https://wftest20.fortiguard.com/wftest/20.html)

                                                                  information about
                                                                  or promote
                                                                  electronic games,
                                                                  video games,
                                                                  computer games,
                                                                  role-playing games,
                                                                  or online games.
                                                                  Includes
                                                                  sweepstakes and
                                                                  giveaways. Sport
                                                                  games are not
                                                                  included in this
                                                                  category, but time
                                                                  consuming
                                                                  mathematic game
                                                                  sites that serve
                                                                  little education
                                                                  purpose are
                                                                  included in this
                                                                  category.




https://fortiguard.com/webfilter/categories                                                                                                                                                                                                                                                        11/20
7/22/2019                                                               Web Filter20-2
                                              Case 1:19-cv-00986-RDM Document      Categories | FortiGuard
                                                                                           Filed    07/24/19 Page 15 of 32
                                                  Category      Description             Tests

                                                  Global        Sites that provide       Web Filter (http://wfurltest.fortiguard.com/wftest/40.html)   Full SSL Inspection (https://fortiguard.com/wftest/40.html)   SSL Certi cate Inspection (https://wftest40.fortiguard.com/wftest/40.html)

                                                  Religion      information about
                                                                or promote
                                                                Buddhism, Bahai,
                                                                Christianity,
                                                                Christian Science,
                                                                Hinduism, Islam,
                                                                Judaism,
                                                                Mormonism,
                                                                Shinto, and Sikhism,
                                                                as well as atheism.

                                                  Health and    Sites that provide       Web Filter (http://wfurltest.fortiguard.com/wftest/33.html)   Full SSL Inspection (https://fortiguard.com/wftest/33.html)   SSL Certi cate Inspection (https://wftest33.fortiguard.com/wftest/33.html)

                                                  Wellness      information or
                                                                advice on personal
                                                                health or medical
                                                                services,
                                                                procedures, or
                                                                devices, but not
                                                                drugs. Includes self-
                                                                help groups. This
                                                                category includes
                                                                cosmetic surgery
                                                                providers,
                                                                children's hospitals,
                                                                but not sites of
                                                                medical care for
                                                                pets, which fall in
                                                                Society and
                                                                Lifestyle.

                                                  Instant       Sites that allow         Web Filter (http://wfurltest.fortiguard.com/wftest/69.html)   Full SSL Inspection (https://fortiguard.com/wftest/69.html)   SSL Certi cate Inspection (https://wftest69.fortiguard.com/wftest/69.html)

                                                  Messaging     users to
                                                                communicate in
                                                                real-time over the
                                                                Internet.

                                                  Job Search    Sites that offer         Web Filter (http://wfurltest.fortiguard.com/wftest/34.html)   Full SSL Inspection (https://fortiguard.com/wftest/34.html)   SSL Certi cate Inspection (https://wftest34.fortiguard.com/wftest/34.html)

                                                                information about
                                                                or support the
                                                                seeking of
                                                                employment or
                                                                employees.
                                                                Includes career
                                                                agents and
                                                                consulting services
                                                                that provide job
                                                                postings.

                                                  Meaningless   This category            Web Filter (http://wfurltest.fortiguard.com/wftest/55.html)   Full SSL Inspection (https://fortiguard.com/wftest/55.html)   SSL Certi cate Inspection (https://wftest55.fortiguard.com/wftest/55.html)

                                                  Content       houses URLs that
                                                                cannot be
                                                                de nitively
                                                                categorized due to
                                                                lack of or
                                                                ambiguous content.




https://fortiguard.com/webfilter/categories                                                                                                                                                                                                                                                       12/20
7/22/2019                                                               Web Filter20-2
                                              Case 1:19-cv-00986-RDM Document      Categories | FortiGuard
                                                                                           Filed    07/24/19 Page 16 of 32
                                                  Category      Description            Tests

                                                  Medicine      Prescribed              Web Filter (http://wfurltest.fortiguard.com/wftest/35.html)   Full SSL Inspection (https://fortiguard.com/wftest/35.html)   SSL Certi cate Inspection (https://wftest35.fortiguard.com/wftest/35.html)

                                                                Medications: Sites
                                                                that provide
                                                                information about
                                                                approved drugs and
                                                                their medical use.
                                                                Supplements and
                                                                Unregulated
                                                                Compounds: Sites
                                                                that provide
                                                                information about
                                                                or promote the sale
                                                                or use of chemicals
                                                                not regulated by
                                                                the FDA (such as
                                                                naturally occurring
                                                                compounds). This
                                                                category includes
                                                                sites of online
                                                                shopping for
                                                                medicine, as it is a
                                                                sensitive category
                                                                separated from
                                                                regular shopping.

                                                  News and      Sites that offer        Web Filter (http://wfurltest.fortiguard.com/wftest/36.html)   Full SSL Inspection (https://fortiguard.com/wftest/36.html)   SSL Certi cate Inspection (https://wftest36.fortiguard.com/wftest/36.html)

                                                  Media         current news and
                                                                opinion, including
                                                                those sponsored by
                                                                newspapers,
                                                                general-circulation
                                                                magazines, or other
                                                                media. This
                                                                category includes
                                                                TV and Radio sites,
                                                                as long as they are
                                                                not exclusively for
                                                                entertainment
                                                                purpose, but
                                                                excludes academic
                                                                journals.
                                                                Alternative
                                                                Journals: Online
                                                                equivalents to
                                                                supermarket
                                                                tabloids and other
                                                                fringe publications.

                                                  Newsgroups    Sites for online        Web Filter (http://wfurltest.fortiguard.com/wftest/70.html)   Full SSL Inspection (https://fortiguard.com/wftest/70.html)   SSL Certi cate Inspection (https://wftest70.fortiguard.com/wftest/70.html)

                                                  and Message   personal and
                                                  Boards        business clubs,
                                                                discussion groups,
                                                                message boards,
                                                                and list servers;
                                                                includes 'blogs' and
                                                                'mail magazines.'



https://fortiguard.com/webfilter/categories                                                                                                                                                                                                                                                      13/20
7/22/2019                                                               Web Filter20-2
                                              Case 1:19-cv-00986-RDM Document      Categories | FortiGuard
                                                                                           Filed    07/24/19 Page 17 of 32
                                                  Category        Description             Tests

                                                  Personal        Sites providing          Web Filter (http://wfurltest.fortiguard.com/wftest/87.html)   Full SSL Inspection (https://fortiguard.com/wftest/87.html)   SSL Certi cate Inspection (https://wftest87.fortiguard.com/wftest/87.html)

                                                  Privacy         online banking,
                                                                  trading, health care,
                                                                  and others that
                                                                  contain personal
                                                                  privacy
                                                                  information.

                                                  Personal        Websites that            Web Filter (http://wfurltest.fortiguard.com/wftest/48.html)   Full SSL Inspection (https://fortiguard.com/wftest/48.html)   SSL Certi cate Inspection (https://wftest48.fortiguard.com/wftest/48.html)

                                                  Vehicles        contain information
                                                                  on private use or
                                                                  sale of autos, boats,
                                                                  planes,
                                                                  motorcycles, etc.,
                                                                  including parts and
                                                                  accessories.

                                                  Personal        Private web pages        Web Filter (http://wfurltest.fortiguard.com/wftest/80.html)   Full SSL Inspection (https://fortiguard.com/wftest/80.html)   SSL Certi cate Inspection (https://wftest80.fortiguard.com/wftest/80.html)

                                                  Websites and    that host personal
                                                  Blogs           information,
                                                                  opinions and ideas
                                                                  of the owners.

                                                  Political       Sites that are           Web Filter (http://wfurltest.fortiguard.com/wftest/38.html)   Full SSL Inspection (https://fortiguard.com/wftest/38.html)   SSL Certi cate Inspection (https://wftest38.fortiguard.com/wftest/38.html)

                                                  Organizations   sponsored by or
                                                                  provide
                                                                  information about
                                                                  political parties and
                                                                  interest groups
                                                                  focused on
                                                                  elections or
                                                                  legislation. This is
                                                                  not to be confused
                                                                  with Government
                                                                  and Legal
                                                                  Organizations, and
                                                                  Advocacy Groups.

                                                  Real Estate     Websites that            Web Filter (http://wfurltest.fortiguard.com/wftest/78.html)   Full SSL Inspection (https://fortiguard.com/wftest/78.html)   SSL Certi cate Inspection (https://wftest78.fortiguard.com/wftest/78.html)

                                                                  promote the sale or
                                                                  renting of real
                                                                  estate properties.

                                                  Reference       Websites that            Web Filter (http://wfurltest.fortiguard.com/wftest/39.html)   Full SSL Inspection (https://fortiguard.com/wftest/39.html)   SSL Certi cate Inspection (https://wftest39.fortiguard.com/wftest/39.html)

                                                                  provide general
                                                                  reference data in
                                                                  the form of
                                                                  libraries,
                                                                  dictionaries,
                                                                  thesauri,
                                                                  encyclopedias,
                                                                  maps, directories,
                                                                  standards, etc.




https://fortiguard.com/webfilter/categories                                                                                                                                                                                                                                                         14/20
7/22/2019                                                               Web Filter20-2
                                              Case 1:19-cv-00986-RDM Document      Categories | FortiGuard
                                                                                           Filed    07/24/19 Page 18 of 32
                                                  Category     Description             Tests

                                                  Restaurant   Websites related to      Web Filter (http://wfurltest.fortiguard.com/wftest/79.html)   Full SSL Inspection (https://fortiguard.com/wftest/79.html)   SSL Certi cate Inspection (https://wftest79.fortiguard.com/wftest/79.html)

                                                  and Dining   restaurants and
                                                               dining, includes
                                                               locations, food
                                                               reviews, recipes,
                                                               catering services,
                                                               etc.

                                                  Shopping     Websites that            Web Filter (http://wfurltest.fortiguard.com/wftest/42.html)   Full SSL Inspection (https://fortiguard.com/wftest/42.html)   SSL Certi cate Inspection (https://wftest42.fortiguard.com/wftest/42.html)

                                                               feature on-line
                                                               promotion or sale
                                                               of general goods
                                                               and services such
                                                               as electronics,
                                                                 owers, jewelry,
                                                               music, etc,
                                                               excluding real
                                                               estate. Also
                                                               includes on-line
                                                               auction services
                                                               such as eBay,
                                                               Amazon, Priceline.

                                                  Social       A social networking      Web Filter (http://wfurltest.fortiguard.com/wftest/37.html)   Full SSL Inspection (https://fortiguard.com/wftest/37.html)   SSL Certi cate Inspection (https://wftest37.fortiguard.com/wftest/37.html)

                                                  Networking   site is a platform to
                                                               build social
                                                               networks or social
                                                               relations among
                                                               people who share
                                                               similar interests,
                                                               activities,
                                                               backgrounds or
                                                               real-life
                                                               connections. A
                                                               social network
                                                               service consists of a
                                                               representation of
                                                               each user (often a
                                                               pro le), his or her
                                                               social links, and a
                                                               variety of
                                                               additional services.
                                                               Social network
                                                               sites are web-based
                                                               services that allow
                                                               individuals to
                                                               create a public
                                                               pro le, create a list
                                                               of users with whom
                                                               to share
                                                               connections, and
                                                               view and cross the
                                                               connections within
                                                               the system.




https://fortiguard.com/webfilter/categories                                                                                                                                                                                                                                                      15/20
7/22/2019                                                               Web Filter20-2
                                              Case 1:19-cv-00986-RDM Document      Categories | FortiGuard
                                                                                           Filed    07/24/19 Page 19 of 32
                                                  Category      Description             Tests

                                                  Society and   This category            Web Filter (http://wfurltest.fortiguard.com/wftest/44.html)   Full SSL Inspection (https://fortiguard.com/wftest/44.html)   SSL Certi cate Inspection (https://wftest44.fortiguard.com/wftest/44.html)

                                                  Lifestyles    contains sites that
                                                                deal with everyday
                                                                life issues and
                                                                preferences such as
                                                                passive hobbies
                                                                (gardening, stamp
                                                                collecting, pets),
                                                                journals, blogs, etc.

                                                  Sports        Includes sites that      Web Filter (http://wfurltest.fortiguard.com/wftest/46.html)   Full SSL Inspection (https://fortiguard.com/wftest/46.html)   SSL Certi cate Inspection (https://wftest46.fortiguard.com/wftest/46.html)

                                                                pertain to
                                                                recreational sports
                                                                and active hobbies
                                                                such as shing,
                                                                hunting, jogging,
                                                                canoeing, archery,
                                                                chess, as well as
                                                                organized,
                                                                professional and
                                                                competitive sports.

                                                  Travel        Websites in this         Web Filter (http://wfurltest.fortiguard.com/wftest/47.html)   Full SSL Inspection (https://fortiguard.com/wftest/47.html)   SSL Certi cate Inspection (https://wftest47.fortiguard.com/wftest/47.html)

                                                                category feature
                                                                travel related
                                                                resources such as
                                                                accommodations,
                                                                transportation (rail,
                                                                airlines, cruise
                                                                ships), agencies,
                                                                resort locations,
                                                                tourist attractions,
                                                                advisories, etc.

                                                  Web Chat      Sites that host Web      Web Filter (http://wfurltest.fortiguard.com/wftest/68.html)   Full SSL Inspection (https://fortiguard.com/wftest/68.html)   SSL Certi cate Inspection (https://wftest68.fortiguard.com/wftest/68.html)

                                                                chat services, or
                                                                that support or
                                                                provide
                                                                information about
                                                                chat via HTTP or
                                                                IRC.

                                                  Web-based     Sites that allow         Web Filter (http://wfurltest.fortiguard.com/wftest/23.html)   Full SSL Inspection (https://fortiguard.com/wftest/23.html)   SSL Certi cate Inspection (https://wftest23.fortiguard.com/wftest/23.html)

                                                  Email         users to utilize
                                                                electronic mail
                                                                services.


                                                 Potentially Liable
                                                  Category      Description                Tests




https://fortiguard.com/webfilter/categories                                                                                                                                                                                                                                                       16/20
7/22/2019                                                               Web Filter20-2
                                              Case 1:19-cv-00986-RDM Document      Categories | FortiGuard
                                                                                           Filed    07/24/19 Page 20 of 32
                                                  Category        Description                Tests

                                                  Child Abuse     Websites that have          Web Filter (http://wfurltest.fortiguard.com/wftest/83.html)   Full SSL Inspection (https://fortiguard.com/wftest/83.html)   SSL Certi cate Inspection (https://wftest83.fortiguard.com/wftest/83.html)

                                                                  been veri ed by the
                                                                  Internet Watch
                                                                  Foundation to contain
                                                                  or distribute images of
                                                                  non-adult children that
                                                                  are depicted in a state
                                                                  of abuse. Information
                                                                  on the Internet Watch
                                                                  Foundation is available
                                                                  at
                                                                  http://www.iwf.org.uk/.

                                                  Discrimination Sites that promote the       Web Filter (http://wfurltest.fortiguard.com/wftest/5.html)    Full SSL Inspection (https://fortiguard.com/wftest/5.html)    SSL Certi cate Inspection (https://wftest5.fortiguard.com/wftest/5.html)

                                                                 identi cation of racial
                                                                 groups, the
                                                                 denigration or
                                                                 subjection of groups,
                                                                 or the superiority of
                                                                 any group.

                                                  Drug Abuse      Websites that feature       Web Filter (http://wfurltest.fortiguard.com/wftest/1.html)    Full SSL Inspection (https://fortiguard.com/wftest/1.html)    SSL Certi cate Inspection (https://wftest1.fortiguard.com/wftest/1.html)

                                                                  information on illegal
                                                                  drug activities
                                                                  including: drug
                                                                  promotion,
                                                                  preparation,
                                                                  cultivation, traf cking,
                                                                  distribution,
                                                                  solicitation, etc.

                                                  Explicit        This category includes      Web Filter (http://wfurltest.fortiguard.com/wftest/6.html)    Full SSL Inspection (https://fortiguard.com/wftest/6.html)    SSL Certi cate Inspection (https://wftest6.fortiguard.com/wftest/6.html)

                                                  Violence        sites that depict
                                                                  offensive material on
                                                                  brutality, death,
                                                                  cruelty, acts of abuse,
                                                                  mutilation, etc.

                                                  Extremist       Sites that feature          Web Filter (http://wfurltest.fortiguard.com/wftest/12.html)   Full SSL Inspection (https://fortiguard.com/wftest/12.html)   SSL Certi cate Inspection (https://wftest12.fortiguard.com/wftest/12.html)

                                                  Groups          radical militia groups
                                                                  or movements with
                                                                  aggressive anti-
                                                                  government
                                                                  convictions or beliefs.

                                                  Hacking         Websites that depict        Web Filter (http://wfurltest.fortiguard.com/wftest/3.html)    Full SSL Inspection (https://fortiguard.com/wftest/3.html)    SSL Certi cate Inspection (https://wftest3.fortiguard.com/wftest/3.html)

                                                                  illicit activities
                                                                  surrounding the
                                                                  unauthorized
                                                                  modi cation or access
                                                                  to programs,
                                                                  computers, equipment
                                                                  and websites.




https://fortiguard.com/webfilter/categories                                                                                                                                                                                                                                                    17/20
7/22/2019                                                               Web Filter20-2
                                              Case 1:19-cv-00986-RDM Document      Categories | FortiGuard
                                                                                           Filed    07/24/19 Page 21 of 32
                                                  Category        Description                  Tests

                                                  Illegal or      Websites that feature          Web Filter (http://wfurltest.fortiguard.com/wftest/4.html)        Full SSL Inspection (https://fortiguard.com/wftest/4.html)        SSL Certi cate Inspection (https://wftest4.fortiguard.com/wftest/4.html)

                                                  Unethical       information, methods,
                                                                  or instructions on
                                                                  fraudulent actions or
                                                                  unlawful conduct (non-
                                                                  violent) such as scams,
                                                                  counterfeiting, tax
                                                                  evasion, petty theft,
                                                                  blackmail, etc.

                                                  Plagiarism      Websites that provide,         Web Filter (http://wfurltest.fortiguard.com/wftest/62.html)       Full SSL Inspection (https://fortiguard.com/wftest/62.html)       SSL Certi cate Inspection (https://wftest62.fortiguard.com/wftest/62.html)

                                                                  distribute or sell
                                                                  school essays, projects,
                                                                  or diplomas.

                                                  Proxy           Websites that provide          Web Filter (http://wfurltest.fortiguard.com/wftest/59.html)       Full SSL Inspection (https://fortiguard.com/wftest/59.html)       SSL Certi cate Inspection (https://wftest59.fortiguard.com/wftest/59.html)

                                                  Avoidance       information or tools on
                                                                  how to bypass Internet
                                                                  access controls and
                                                                  browse the Web
                                                                  anonymously, includes
                                                                  anonymous proxy
                                                                  servers.


                                                 Security Risk
                                                  Category     Description               Tests

                                                  Dynamic      Sites that utilize            Web Filter (http://wfurltest.fortiguard.com/wftest/88.html)       Full SSL Inspection (https://fortiguard.com/wftest/88.html)       SSL Certi cate Inspection (https://wftest88.fortiguard.com/wftest/88.html)

                                                  DNS          dynamic DNS services
                                                               to map a Fully
                                                               Quali ed Domain
                                                               Name (FQDN) to a
                                                               speci c IP address or
                                                               set of addresses under
                                                               the control of the site
                                                               owner; these are often
                                                               used in cyber attacks
                                                               and botnet command &
                                                               control servers.

                                                  Malicious    Sites that host               Web Filter (http://wfurltest.fortiguard.com/wftest/26.html)       Full SSL Inspection (https://fortiguard.com/wftest/26.html)       SSL Certi cate Inspection (https://wftest26.fortiguard.com/wftest/26.html)

                                                  Websites     software that is
                                                               covertly downloaded
                                                               to a user's machine to
                                                               collect information and
                                                               monitor user activity,
                                                               and sites that are
                                                               infected with
                                                               destructive or
                                                               malicious software,
                                                               speci cally designed to
                                                               damage, disrupt, attack
                                                               or manipulate
                                                               computer systems
                                                               without the user's
                                                               consent, such as virus
                                                               or trojan horse.

https://fortiguard.com/webfilter/categories                                                                                                                                                                                                                                                                   18/20
7/22/2019                                                                                    Web Filter20-2
                                                                   Case 1:19-cv-00986-RDM Document      Categories | FortiGuard
                                                                                                                Filed    07/24/19 Page 22 of 32
                                                                              Category     Description                 Tests

                                                                              Newly        Domains that are
                                                                              Observed     newly con gured or
                                                                              Domain       newly active, but not
                                                                                           necessarily newly
                                                                                           registered.

                                                                              Newly        Domains that were            Web Filter (http://wfurltest.fortiguard.com/wftest/91.html)   Full SSL Inspection (https://fortiguard.com/wftest/91.html)   SSL Certi cate Inspection (https://wftest91.fortiguard.com/wftest/91.html)

                                                                              Registered   very recently
                                                                              Domain       registered.

                                                                              Phishing     Counterfeit web pages        Web Filter (http://wfurltest.fortiguard.com/wftest/61.html)   Full SSL Inspection (https://fortiguard.com/wftest/61.html)   SSL Certi cate Inspection (https://wftest61.fortiguard.com/wftest/61.html)

                                                                                           that duplicate
                                                                                           legitimate business
                                                                                           web pages for the
                                                                                           purpose of eliciting
                                                                                             nancial, personal or
                                                                                           other private
                                                                                           information from the
                                                                                           users.

                                                                              Spam         Websites or webpages         Web Filter (http://wfurltest.fortiguard.com/wftest/86.html)   Full SSL Inspection (https://fortiguard.com/wftest/86.html)   SSL Certi cate Inspection (https://wftest86.fortiguard.com/wftest/86.html)

                                                                              URLs         whose URLs are found
                                                                                           in spam emails. These
                                                                                           webpages often
                                                                                           advertise sex sites,
                                                                                           fraudulent wares, and
                                                                                           other potentially
                                                                                           offensive materials.


                                                                              Unrated
                                                                              Category                   Description                                                                                                                                                                        Tests

                                                                              Not Rated                  Sites not yet analyzed/categorized are considered unrated.




             (https://www.facebook.com/FortiGuard.Labs)
             (https://plus.google.com/+fortinet)
             (https://twitter.com/FortiGuardLabs)
             (https://www.linkedin.com/showcase/3668640/)




                                                    (/rss-feeds)




         Contact Us (/contactus)
         Legal (https://www.fortinet.com/corporate/about-us/legal.html)
         Privacy (https://www.fortinet.com/corporate/about-us/privacy.html)
         FAQ (/faq)
         Partners (/partners)
         Feedback (/faq/generalcontact)



https://fortiguard.com/webfilter/categories                                                                                                                                                                                                                                                                                      19/20
7/22/2019                                                               Web Filter20-2
                                              Case 1:19-cv-00986-RDM Document      Categories | FortiGuard
                                                                                           Filed    07/24/19 Page 23 of 32


                                                                                                                             (https://www.fortinet.com)




https://fortiguard.com/webfilter/categories                                                                                                    20/20
Case 1:19-cv-00986-RDM Document 20-2 Filed 07/24/19 Page 24 of 32




                           EXHIBIT B
7/22/2019                                     Overriding FortiGuard
                      Case 1:19-cv-00986-RDM Document        20-2 website
                                                                    Filedcategorization
                                                                           07/24/19 Page 25 of 32

            Search
        Home > Online Help
        > Chapter 26 - Security Profiles > Web filter > Overriding FortiGuard website categorization



        Overriding FortiGuard website categorization

              In most things there is an exception to the rule. When it comes to the rules about who is allowed to go to
              which websites in spite of the rules or in this case, policies, it seems that there are more exceptions than to
              most rules. There are numerous valid reasons and scenarios for exceptions so it follows that there needs to
              be a way to accommodate this exception.



        The different methods of override
              There are actually two different ways to override web filtering behavior based on FortiGuard categorization of
              a websites. The second method has two variations in implementation and each of the three has a different
              level of granularity.

               1. Using Alternate Categories

                   Web Rating Overrides

                   This method manually assigns a specific website to a different Fortinet category or a locally
                   created category.

               2. Using Alternate Profiles

                   Administrative Override or Allow Blocked Override

                   In this method all of the traffic going through the FortiGate unit, using identity based policies and a
                   Web Filtering profile has the option where configured users or IP addresses can use an alternative
                   Web Filter profile when attempting to access blocked websites.



        Using Alternate Categories


              Web Rating Overrides

              There are two approaches to overriding the FortiGuard Web Filtering. The first is an identity-based method
              that can be configured using a combination of identity-based policies and specifically designed webfilter
              profiles. This is addressed in the Firewall Handbook.

              The second method is the system-wide approach that locally (on the FortiGate Firewall) reassigns a URL to a
              different FortiGuard Category or even subcategory. This is where you can assign a specific URL to the
              FortiGuard Category that you want to you can also set the URL to one of the Custom Categories that you
              have created

              The Web Rating Overrides option is available because different people will have different criteria for how they
              categorize websites. Even if the criteria is the same an organization may have reason to block the bulk of a
              category but need to be able to access specific URLs that are assigned to that category.

              A hypothetical example could be that a website, example.com is categorized as being in the Sub-Category
              Pornography. The law offices of Barrister, Solicitor, and Lawyer do not want their employees looking at
              pornography at work so they have used the FortiGuard Webfilter to block access to sites that have been
              assigned to the Category “Pornography”. However, the owners of example.com are clients of the law office
              and they are aware that example.com is for artists that specialize in nudes and erotic images. In this case two
              approaches can be taken. The first is that the Web Rating Override function can be used to assign
https://help.fortinet.com/fos50hlp/54/Content/FortiOS/fortigate-security-profiles-54/Web_Filter/Overriding FortiGuard website categorization.htm   1/8
7/22/2019                                     Overriding FortiGuard
                      Case 1:19-cv-00986-RDM Document        20-2 website
                                                                    Filedcategorization
                                                                           07/24/19 Page 26 of 32
              example.com to Nudity and Risque instead of Pornography for the purposes of matching the criteria that the
              law office goes by or the site can be assigned to a Custom Category that is not blocked because the site
              belongs to one of their clients and they always want to be able to access the site.

              Another hypothetical example from the other side of the coin. A private school has decided that a company
              that specializes in the online selling of books that could be considered inappropriate for children because of
              their violent subject matter, should not be accessible to anyone in the school. The categorization by Fortinet
              of the site example2.com is General Interest - Business with the subcategory of Shopping and Auction, which
              is a category that is allowed at the school. In this case they school could reassign the site to the Category
              Adult Material which is a blocked category.


              Local or Custom Categories

              User-defined categories can be created to allow users to block groups of URLs on a per-profile basis. The
              categories defined here appear in the global URL category list when configuring a web filter profile. Users can
              rate URLs based on the local categories.

              Users can create user-defined categories then specify the URLs that belong to the category. This allows
              users to block groups of web sites on a per profile basis. The ratings are included in the global URL list with
              associated categories and compared in the same way the URL block list is processed.


                                           Local categories and local rating features consume a large amount of CPU
                                           resources; use these features as little as possible.



              The local assignment of a category overrides the FortiGuard server ratings and appear in reports as “Local”
              Categories or “Custom” Categories depending on the context.


              CLI commands

              In the CLI, the term is Local Categories.

              To create a Local Category:
                     config webfilter ftgd-local-cat
                        edit local_category_1
                            set id 140
                        end
              To set a rating to a Local Category:
                     config webfilter ftgd-local-rating
                        edit <url_str>
                            set rating {[<category_int>] [group_str] . . .]
                            set status {enable | disable}
                        end




              GUI commands

              In the GUI you will see Local Categories on the Edit Web Filter profile page and Custom Categories on the
              Web Rating Overrides page. Both these pages will be used to create local categories and to apply actions to
              them.


              Creating a Local or Custom Category

               1. Go to Security Profiles > Web Rating Overrides.
https://help.fortinet.com/fos50hlp/54/Content/FortiOS/fortigate-security-profiles-54/Web_Filter/Overriding FortiGuard website categorization.htm   2/8
7/22/2019                                     Overriding FortiGuard
                      Case 1:19-cv-00986-RDM Document        20-2 website
                                                                    Filedcategorization
                                                                           07/24/19 Page 27 of 32
               2. Select Custom Categories in the top menu bar.
               3. In the new window, click on Create New.
               4. A new row will appear at the bottom of the list of categories with a field on the left highlighted and the
                  message This field is required. Enter the name of the custom category in this field.
               5. Select Enter.


              Conﬁguring Web Rating Overrides

               1. Go to Security Profiles > Web Rating Overrides.
               2. Select Create New
               3. Type in the URL field the URL of the Website that you wish to recategorize. Do not use wildcard
                  expressions when typing in the URL.
               4. Select the Lookup Rating button to verify the current categorization that is being assigned to the URL.
               5. Change the Category field to one of the more applicable options from the drop down menu, for example,
                  one of the custom categories just created.
               6. Change the Sub-Category field to a more narrowly defined option within the main category.
               7. Select OK.

                                           It is usually recommended that you choose a category that you know will be
                                           addressed in existing Web Filter profiles so that you will not need to engage in
                                           further configuration.



              Applying an Action to a Local or Custom Category

               1. Go to Security Profiles > Web Filter.
               2. Expand the Local Categories icon in the top menu bar.
               3. Right-click on a category from the list and set the action to Allow, Block, Monitor, Warning,
                  Authenticate, or Disable.
               4. Select Apply.



        Local Category scenarios


              Scenario 1: The conﬁguration of the domain name overrides the conﬁguration for the
              subdirectory.

              Depending on the URL specified or other aspects of configuration, the configuration of a local

              or custom category may not take effect. Consider a scenario where you have defined:

                     example.com – local rating as “category 1”, action set to Block
                     example.com/subdirectory – local rating as “category 2”, action set to Monitor
                     example.com/subdirectory/page.html – local rating as “category 3”, action set to Warning.

              If a user browses to “example.com", access will be blocked. If a user browses to example.com/subdirectory,
              access will also be blocked,even though that address was configured to be part of category2. The
              configuration of the domain name overrides the configuration for the subdirectory.

              However, if you configure a specific HTML page differently than the domain name, then that configuration will
              apply. In this scenario, the user will see a Warning message but will be able to pass through to the page.



https://help.fortinet.com/fos50hlp/54/Content/FortiOS/fortigate-security-profiles-54/Web_Filter/Overriding FortiGuard website categorization.htm   3/8
7/22/2019                                     Overriding FortiGuard
                      Case 1:19-cv-00986-RDM Document        20-2 website
                                                                    Filedcategorization
                                                                           07/24/19 Page 28 of 32
              Scenario 2: User-deﬁned local ratings and SNI matches

              In this scenario, local categories are defined and sites are added to those categories.

                     There is no behavioral difference if the hostname is sent from from ClientHello SNI or from HTTP
                     request-url.
                     The SNI will be used as hostname for https certificate-inspection or ssl-exempt.
                     If a valid SNI exist, then SNI will be used as the domain name for url rating instead of CN inthe server
                     certificate.
                     For the local rating, "example.com" will match "test.example.com", but will not match
                     "another_example.com".



        Using Alternate Proﬁles


              Allow Blocked Overrides or Web Overrides

              The Administrative Override feature for Web Filtering was added and is found by going to Security Profiles
              > Web Filter and then enabling Allow Blocked Override. This opening window will display a listing of all of the
              overrides of this type. The editing window referred to the configuration as an Administrative Override.


              The Concept

              When a Web filter profile is overridden, it does not necessarily remove all control and restrictions that were
              previously imposed by the Web Filter. The idea is to replace a restrictive filter with a different one. In practice,
              it makes sense that this will likely be a profile that is less restrictive the original one but there is nothing that
              forces this. The degree to which the alternate profile is less restrictive is open. It can be as much as letting the
              user access everything on the Internet or as little as allowing only one addition website. The usual practice is
              to have as few alternate profiles as are needed to allow approved people to access what they need during
              periods when an exception to the normal rules is needed but still having enough control that the organizations
              web usage policies are not compromised.

              You are not restricted to having only one alternative profile as an option to the existing profile. The new profile
              depends on the credentials or IP address making the connection. For example, John connecting through the
              "Standard" profile could get the "Allow_Streaming_Video" profile while George would get the
              "Allow_Social_Networking_Sites" profile.

              The other thing to take into account is the time factor on these overrides. They are not indefinite. The longest
              that an override can be enabled is for 1 year less a minute. Often these overrides are set up for short periods
              of time for specific reasons such as a project. Having the time limitation means that the System Administrator
              does not have to remember to go back and turn the feature off after the project is finished.


              Identity or Address

              In either case, these override features -- for specified users, user groups or IP addresses -- allow sites
              blocked by Web Filtering profiles to be overridden for a specified length of time. The drawback of this method
              of override is that it takes more planning and preparation than the rating override method. The advantage is
              that once this has been set up, this method requires very little in the way of administrative overhead to
              maintain.

              When planning to use the alternative profile approach keep in mind the following: In Boolean terms, one of
              the following "AND" conditions has to be met before overriding the Web Filter is possible.


              Based on the IP address:


https://help.fortinet.com/fos50hlp/54/Content/FortiOS/fortigate-security-profiles-54/Web_Filter/Overriding FortiGuard website categorization.htm   4/8
7/22/2019                                     Overriding FortiGuard
                      Case 1:19-cv-00986-RDM Document        20-2 website
                                                                    Filedcategorization
                                                                           07/24/19 Page 29 of 32
                     The Web Filter profile must be specified as allowing overrides
                     AND the user's computer is one of the IP addresses specified
                     AND the time is within the expiration time frame.

              While the conditions are fewer for this situation, there is less control over who has the ability to bypass the
              filtering configured for the site. All someone has to do is get on a computer that is allowed to override the Web
              Filter and they have access.


              Based on user group:

                     The Web Filter profile must be specified as allowing overrides
                     AND the policy the traffic is going through must be identity based
                     AND the user's credentials matches the identity credentials specified
                     AND the time is within the expiration time frame.

              This method is the one most likely to be used as it gives more control in that the user has to have the correct
              credential and is more versatile because the user can use the feature from any computer that uses the
              correct policy to get out on the Internet.


              Settings

              When using an alternate profile approach to Web Filter overrides, the following settings are used to determine
              authentication and outcome. Not every setting is used in both methods but enough of them are common to
              describe them collectively.


              Apply to Group(s)

              This is found in the Allow Blocked Overrides configuration. Individual users can not be selected. You can
              select one or more of the User Groups that are recognized my the FortiGate unit, whether they are local to the
              system or from a third part authentication device such as a AD server through FSSO.


              Original Proﬁle

              This is found in the Administrative Override configuration. In the Allow Blocked Overrides setting the
              configuration is right inside the profile so there is no need to specify which profile is the original one, but the
              Administrative Override setup is done separately from the profiles themselves.


              Assign to Proﬁle or New Proﬁle

              Despite the difference in the name of the field, this is the same thing in both variations of the feature. You
              select from the drop down menu the alternate Web Filter Profile that you wish to set up for this override.


              Scope or Scope Range

              When setting up the override in the "Allow Blocked Overrides" variation, you are given a drop-down menu
              next to the field name Scope while in the Administrative Override configuration you are asked to select a radio
              button next to the same options. In both cases this is just a way of selecting which form of credentials will be
              required to approve the overriding of the existing Web Filter profile.

              When the Web Filter Block Override message page appears it will display a field named "Scope:" and
              depending on the selection, it will show the type of credentials used to determine whether or not the override
              is allowed. The available options are:

https://help.fortinet.com/fos50hlp/54/Content/FortiOS/fortigate-security-profiles-54/Web_Filter/Overriding FortiGuard website categorization.htm   5/8
7/22/2019                                     Overriding FortiGuard
                      Case 1:19-cv-00986-RDM Document        20-2 website
                                                                    Filedcategorization
                                                                           07/24/19 Page 30 of 32
                     User
                     This means that the authentication for permission to override will be based on whether or not the user is
                     using a specific user account.

                     User Group
                     This means that the authentication for permission to override will be based on whether on not the user
                     account supplied as a credential is a member of the specified User Group.

                     IP
                     This means that the authentication for permission to override will be based on the IP address of the
                     computer that was used to authenticate. This would be used with computers that have multiple users.
                     Example: If Paul logs on to the computer, engages the override using his credentials and then logs off, if
                     the scope was based on the IP address of the computer, anybody logging in with any account on that
                     computer would now be using the alternate override Web Filter profile.

                     When entering an IP address in the Administrative Override version, only individual IP addresses are
                     allowed.

                     Differences between IP and Identity based scope

                           Using the IP scope does not require the use of an Identity based policy.
                           When using the Administrative Override variation and IP scope, you may not see a warning
                           message when you change from using the original Web Filter profile to using the alternate profile.
                           There is no requirement for credentials from the user so, if allowed, the page will just come up in
                           the browser.
                     Ask
                     This option is available only in the "Allowed Blocked Overrides" variation and when used configures the
                     message page to ask which scope the user wished to use. Normally, when the page appears the scope
                     options are greyed out and not editable, but by using the ask option the option is dark and the user can
                     choose from the choice of:
                           User
                           User Group
                           IP Address

                     Duration Mode
                     This option is available only in the "Allowed Blocked Overrides" variation. The Administrative Override
                     sets a specified time frame that is always used for that override. The available options from the drop
                     down menu are:

                           Constant
                           Using this setting will mean that what ever is set as the duration will be the length of time that the
                           override will be in effect. If the Duration variable is set to 15 minutes the length of the override will
                           always be 15 minutes. The option will be visible in the Override message page but the setting will
                           be greyed out.
                           Ask

                           Using this setting will give the person the option of setting the duration to the override when it is
                           engaged. The duration time which is greyed out if the Constant setting is used will be dark and
                           editable. The user can set the duration in terms of Day, Hours and or Minutes.

                     Duration
                     Duration is on of the areas where the two variations takes a different approach, on two aspects of the
                     setting. As already indicated the "Administrative Override" only uses a static time frame there is no
                     option for the user to select on the fly how long it will last. The other way in which the two variation differ
                     is that the "Allow Blocked Overrides" starts the clock when the user logs in with his credentials. For
                     example, if the duration is 1 hour and John initiates an override at 2:00 p.m. on January 1, at the end of
                     that hour he will revert back to using the original profile but he can go back and re-authenticate and start
                     the process over again. The Administrative override variation starts the clock from when the override
                     was configured, which is why is shows an expiration date and time when your are configuring it.
https://help.fortinet.com/fos50hlp/54/Content/FortiOS/fortigate-security-profiles-54/Web_Filter/Overriding FortiGuard website categorization.htm   6/8
7/22/2019                                     Overriding FortiGuard
                      Case 1:19-cv-00986-RDM Document        20-2 website
                                                                    Filedcategorization
                                                                           07/24/19 Page 31 of 32

                     This option, which is available when the Duration Mode is set to Constant is the time in minutes that the
                     override will last when engaged by the user.

                     When setting up a constant duration in the Web Based Interface, minutes is the only option for units of
                     time. To set a longer time frame or to use the units of hours or days you can use the CLI.



                         config webfilter profile
                            edit <name of webfilter profile>
                               config override
                                   set ovrd-dur <###d##h##m>
                               end


                                           When configuring the duration you don't have to set a value for a unit you are not
                                           using. If you are not using days or hours you can use:


                                                        set ovrd-dur 30m


                                           instead of:


                                                        set ovrd-dur 0d0h30m



                                           However, each of the units of time variable has their own maximum level:


                                                        ###d cannot be more than 364
                                                        ##h cannot be more than 23
                                                        ##m cannot be more than 59



                                           So the maximum length that the override duration can be set to is 364 days, 23
                                           hours, and 59 minutes(a minute shy of 1 year) .



        Using cookies to authenticate users in a Web Filter override

              Cookies can be used to authenticate users when a web filter override is used. This feature is available in CLI
              only.


              CLI Syntax:

                     config webfilter cookie-ovrd
                        set redir-host <name or IP>
                        set redir-port <port>
                     end

                     config webfilter profile
                        edit <name>
                           config override
                              set ovrd-cookie [allow | deny]
                              set ovrd-scope [user | user-group | ip | ask]
                              set profile-type [list | radius]
                              set ovrd-dur-mode [constant | ask]
https://help.fortinet.com/fos50hlp/54/Content/FortiOS/fortigate-security-profiles-54/Web_Filter/Overriding FortiGuard website categorization.htm   7/8
7/22/2019                                     Overriding FortiGuard
                      Case 1:19-cv-00986-RDM Document        20-2 website
                                                                    Filedcategorization
                                                                           07/24/19 Page 32 of 32
                                    set ovrd-dur <duration>
                                    set ovrd-user-group <name>
                                    set profile <name>
                              end
                        end
                     end




        Copyright © 2018 Fortinet, Inc. All Rights Reserved. | Terms
        of Service | Privacy Policy




https://help.fortinet.com/fos50hlp/54/Content/FortiOS/fortigate-security-profiles-54/Web_Filter/Overriding FortiGuard website categorization.htm   8/8
